DETAILED ACTION
This Office Action is in response to application 17/392,651 filed on August 03, 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-23 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0102633, filed on 08/14/2020 and KR10-2021-0068981, filed on 05/28/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 9-14, 16-17 and 19-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheon et al. (Cheon) U.S. Pub. Number 2020/0228307.
Regarding claim 1; Cheon discloses a processor-implemented encryption method using homomorphic encryption, comprising:
receiving data (para. [0049] a user may input various information through the electronic apparatuses);
generating a ciphertext by encrypting the received data (para. [0050] Each electronic apparatus 100-1˜100-n may homomorphically encrypt the information input);
determining a coefficient of an approximating polynomial for performing a modular reduction on a modulus corresponding to the ciphertext, based on an error between the approximating polynomial and a modular reduction function (abstract: an error, performing an approximate modulus operation for the linearly transformed homomorphic encryption by using a multi-degree polynomial set such that input values within a predetermined range are approximate to an integer point; para. [0176] for each integer i, it is necessary to determine each coefficient … determining a coefficient of a designed approximate polynomial; para.  [0180] If a coefficient of an approximate polynomial is calculated…an approximate modulus operation for a homomorphic encryption that was linearly transformed previously may be performed by using an approximate polynomial to which the calculated coefficient is reflected); and
performing bootstrapping on the ciphertext by performing the modular reduction based on the determined coefficient of the approximating polynomial (para. [0061] the proportion of an approximate message in an operation result encryption acquired for each operation varies. If the proportion of an approximate message exceeds a threshold, the first server apparatus 200 may perform a rebooting operation. [0115] In case the modulus level is lower than the threshold, the third operation apparatus 400-3 may reboot each of E.sub.1(m4′) and E.sub.1(m5′)).

Regarding claim 2; Cheon discloses the method of claim 1, wherein the determining of the coefficient of the approximating polynomial comprises:
calculating the error between the approximating polynomial and the modular reduction function (para. [0015] linearly transform the homomorphic encryption for an approximate message including an error, perform an approximate modulus operation for the linearly transformed homomorphic encryption by using a multi-degree polynomial set; para. [0093] when an error is calculated… a modular operation on the first random polynomial and the error in the secret key and calculate a second random polynomial); and
determining the coefficient of the approximating polynomial based on a variance of the error (abstract: an error, performing an approximate modulus operation for the linearly transformed homomorphic encryption by using a multi-degree polynomial set such that input values within a predetermined range are approximate to an integer point).

Regarding claim 3; Cheon discloses the method of claim 2, wherein the determining of the coefficient of the approximating polynomial based on the variance of the error comprises:
determining, to be the coefficient of the approximating polynomial, a coefficient determined when the variance of the error is less than a target variance (abstract: an error, performing an approximate modulus operation for the linearly transformed homomorphic encryption by using a multi-degree polynomial set such that input values within a predetermined range are approximate to an integer point; para. [0181] coefficient of an approximate polynomial, i.e., the degree of an approximate polynomial may be varied according to a user's selection).

Regarding claim 4; Cheon discloses the method of claim 2, method of claim 2, wherein the determining of the coefficient of the approximating polynomial comprises:
determining the coefficient of the approximating polynomial based on the variance, a coefficient that is based on a degree of the approximating polynomial, and a weight-constant vector corresponding to the coefficient (para. [0181] coefficient of an approximate polynomial, i.e., the degree of an approximate polynomial may be varied according to a user's selection and it is preferable that one degree among 7.sup.th to 80.sup.th degrees is used).

Regarding claim 6; Cheon discloses the method of claim 1, wherein a basis of the approximating polynomial comprises a basis of a Chebyshev polynomial or a constant multiple of the basis of the Chebyshev polynomial (para. [0165] an approximate polynomial for a sine function was calculated by using … a chebyshev method).

Regarding claim 7; Cheon discloses the method of claim 2, wherein the determining of the coefficient of the approximating polynomial further comprises:
adjusting a weight-constant vector corresponding to a coefficient that is based on a degree of the approximating polynomial based on the variance and a predetermined reference variance (para. [0126] the linearly transformed homomorphic encryption may be approximately modulus operated by using a multi-degree polynomial set such that input values within a predetermined range are approximate to an integer point).

Regarding claim 9; Cheon discloses the method of claim 2, wherein the determining of the coefficient of the approximating polynomial based on the variance of the error comprises:
calculating the variance of the error based on a probability distribution corresponding to the ciphertext (para. [0092] calculate an error… may extract an error from discrete Gaussian distribution or distribution of which statistical distance thereto is close).

Regarding claim 10; claim 10 is directed to a non-transitory computer storage medium which have similar scope as claim 1. Therefore, claim 10 remains un-patentable for the same reason.

Regarding claims 11-14, 16-17 and 19; claims 11-14, 16-17 and 19 are directed to an encryption apparatus which have similar scope as claims 1-4, 6-7 and 9, respectively. Therefore, claims 11-14, 16-17 and 19 remain un-patentable for the same reason.

Regarding claim 20; Cheon discloses a processor-implemented encryption method using homomorphic encryption, comprising:
generating a ciphertext by encrypting data (para. [0050] Each electronic apparatus 100-1˜100-n may homomorphically encrypt the information input);
determining, as a coefficient of an approximating polynomial, a coefficient that minimizes a value determined based on a variance of an error between the approximating polynomial and a modular reduction function (abstract: an error, performing an approximate modulus operation for the linearly transformed homomorphic encryption by using a multi-degree polynomial set such that input values within a predetermined range are approximate to an integer point); and
performing bootstrapping on the ciphertext by performing a modular reduction on a modulus corresponding to the ciphertext, based on the determined coefficient (para. [0061] the proportion of an approximate message in an operation result encryption acquired for each operation varies. If the proportion of an approximate message exceeds a threshold, the first server apparatus 200 may perform a rebooting operation. [0115] In case the modulus level is lower than the threshold, the third operation apparatus 400-3 may reboot each of E.sub.1(m4′) and E.sub.1(m5′)).

Regarding claim 21; Cheon discloses the method of claim 20, wherein the determining of the coefficient comprises adjusting a weight-constant vector corresponding to the coefficient, in response to a difference between a reference variance and a value determined based on the variance of the error being greater than or equal to a stop criterion (para. [0181] coefficient of an approximate polynomial, i.e., the degree of an approximate polynomial may be varied according to a user's selection and it is preferable that one degree among 7.sup.th to 80.sup.th degrees is used).

Regarding claim 22; Cheon discloses the method of claim 21, wherein the reference variance is experimentally obtained by performing bootstrapping. (para. [0161] in a machine learning process which is becoming an issue recently, there are many situations wherein it cannot be figured out when processes of learning will end. Accordingly, in the case of performing machine learning for encrypted data, the performance of a rebooting method is very important).



Allowable Subject Matter
Claims 5, 8, 15, 18 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiner’s remarks to overcome the rejection above
The Examiner have proposed allowable subject matter to expedite prosecution. The Examiner also encourage Applicant to contact the Examiner to discuss claim’s amendment before responding to this Office Action. 

Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:
U.S. Pub. Number 2019/0334694 to Chen-Chen teaches producing an encrypted representation of data includes accessing a set of encoded digits. Applying an inverse linear transformation to the set of encoded digits to obtain a first encoded polynomial. The method includes applying a modulus switching and dot product with bootstrapping key to add an error term to each of the encoded digits in the first polynomial to obtain a second encoded polynomial. 
U.S. Pub. Number 2014/0177828 to Loftus-Loftus teaches a modulus reduction where polynomial coefficients are scaled down by a factor, such as a reduction by modulo q. The modulus reduction homomorphic function may be applied to any set of polynomial coefficients in ring R, including plaintext (e.g., decrypted) data and/or ciphertext (e.g., decrypted) data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708. The examiner can normally be reached M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Primary Examiner, Art Unit 2491